FILED
                           NOT FOR PUBLICATION
                                                                            APR 10 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KENNETH WILLIS,                                  No.   17-17397

              Plaintiff-Appellant,               D.C. No. 1:15-cv-00688-JLT

 v.
                                                 MEMORANDUM*
DRILTEK, INC.,

              Defendant-Appellee.



KENNETH WILLIS,                                  No.   17-17472

              Plaintiff-Appellant,               D.C. No. 1:15-cv-00688-JLT

 v.

ENTERPRISE DRILLING FLUIDS,
INC.; DRILTEK, INC.; JAMES JOSLYN,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Jennifer L. Thurston, Magistrate Judge, Presiding

                     Argued and Submitted February 15, 2019
                            San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SCHROEDER and RAWLINSON, Circuit Judges, and LASNIK,**
District Judge.

      Plaintiff Kenneth Willis appeals the district court’s order granting summary

judgment in favor of DrilTek, Inc. in Willis’ putative class action claiming

violations of state and federal wage and hour laws. We have jurisdiction of the

appeal. The order granting summary judgment was appealable because there was

nothing left for the district court to do. See Klestadt & Winters, LLP v. Cangelosi,

672 F.3d 809, 813 (9th Cir. 2012); see also Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 546 (1949).

      Willis is seeking to recover overtime pay from DrilTek on the theory that

DrilTek was a joint employer with Enterprise, the company that hired him. The

district court correctly rejected that theory. At most, DrilTek criticized work done

by one or two of Enterprise’s engineers. Because DrilTek was the subcontractor in

charge of overseeing operations, it scheduled work to be done by Enterprise’s

employees. DrilTek did not hire, fire, or control the wages and hours and working

conditions of Willis and other engineers employed by Enterprise. DrilTek

therefore did not exercise the requisite degree of control required by federal or



      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
                                          2
California law to make DrilTek an employer. See Moreau v. Air France, 356 F.3d

942, 946-47 (9th Cir. 2004); Martinez v. Combs, 49 Cal.4th 35, 64 (2010).

      AFFIRMED.




                                        3